Putnam,

for the defendant in error, now urged the objection which he made successfully at the Common Pleas.
But the Court held the note payable absolutely at a day certain, and they reversed the judgment of the Common Pleas, and ordered a new trial at the bar of this Court.
Story for the plaintiff in error, (a)

.) [This decision is clearly wrong. The promisor had a right of election lo pay either at the time mentioned, or when the building should be completed, according to contract. The latter event might never take place; and, therefore, the note, at the election of the promisor, was payable on a contingency, which might, or might not, happen.—Ed.]